PER CURIAM
Taxpayers appeal from a judgment of the Oregon Tax Court. Taxpayers are husband and wife. They are residents of Washington who filed 1990 and 1991 non-resident Oregon personal income tax returns, reporting income from husband’s employment in Oregon as the Portland Group Operations Manager for Consolidated Freightways Corporation. Taxpayers later claimed refunds of Oregon personal income taxes paid after July 6 of 1990 and for all of 1991, asserting that husband’s wages received on and after July 6, 1990, are exempt from taxation by reason of the provisions of the Amtrak Reauthorization and Improvement Act of 1990. See 49 USC § 11504(b)(1) (limiting the power of states to tax certain income of individuals involved in the interstate motor transport industry). The Tax Court denied the refunds. Jensen v. Dept. of Rev., 13 OTR 296 (1995).
On de novo review, ORS 305.445, we affirm the judgment of the Tax Court. We do not believe that a discussion of the facts or the law in this case will be of general benefit to the bench or bar.
The judgment of the Tax Court is affirmed.